        Case 1:21-cv-01195-GSA Document 3 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DOUGLAS LASANCE,                                        1:21-cv-01195 GSA (PC)

12                        Plaintiff,
                                                              ORDER TRANSFERRING CASE TO THE
13              v.                                            CENTRAL DISTRICT OF CALIFORNIA

14    WARDEN, et al.,
15                        Defendants.
16

17

18           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983.

20           The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

22   defendants are residents of the State in which the district is located, (2) a judicial district in which

23   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

24   of the property that is the subject of the action is situated, or (3) if there is no district in which an

25   action may otherwise be brought as provided in this section, any judicial district in which any

26   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §

27   1391(b).

28
                                                          1
        Case 1:21-cv-01195-GSA Document 3 Filed 08/11/21 Page 2 of 2


 1            In this case, none of the defendants reside in this district. The claim arose in San Luis

 2   Obispo County, which is in the Central District of California. Therefore, plaintiff’s claim should

 3   have been filed in the United States District Court for the Central District of California. In the

 4   interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 5   correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 6   1974).

 7            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 8   States District Court for the Central District of California.

 9
     IT IS SO ORDERED.
10

11      Dated:      August 11, 2021                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
